A farm had been conveyed to Ludlow Dashwood; and he was to reconvey to the complainant: but died, leaving a widow and infant children. Bill to obtain a conveyance from the latter parties; and decree accordingly (2 R. S. 194.) The question was, whether the children were entitied to their costs ? The Vice-Chancellor decided they were to have these costs (Ex parte Cant, 10 Ves. 554.)
*416The decretal order (after its recitals) was thus settled s- “and by which report the said master has reported that the said defendants, Qulian L. Dashwood, Maria Dashwood, Emma Dashwood and Charles Ludlow Dashwood are infant trustees within the provisions of part third, title 2, chapter 1st, article seventh of the Revised Statutes of this state, and that they should be directed by this court to convey and assure the said farm, lands and premises above mentioned to the complainant; and the said report and the evidence thereto subjoined being fully considered: this court doth now, on motion of the said complainant’s counsel, order that the said master’s report be, in all things, confirmed ; and doth, in virtue of the power and authority of this court and of the said Revised Statutes, order, determine, direct and decree that the infant defendants, Gulian L. Dashwood, Maria Dash-wood, Emma Dashwood and Charles Ludlow Dashwood, do, within ten days after service of a copy of this decretal order and upon the production of the clerk’s certificate that the decree in this cause has been enrolled, execute, by their guardian Thomas W. Ludlow, on account of their tender age, but in their names and with their seals, a deed, conveyance or reconveyance of the farm, lands and premises above mentioned to the said complainant and to his heirs and assigns for ever, the form whereof to be settled and approved by the said Thomas Addis Emmet, one of the masters of this court. And this court doth further order, direct and decree that the said Emma Dashwood, widow of the said Ludlow Dashwood, deceased, do join in the said deed of conveyance and execute the same under her hand and seal for the purpose of releasing and conveying her estate and right of dower of,,in and to the said farm, lands and premises above and in the said complainant’s bill mentioned; and that the said parties respectively acknowledge the said deed before a commissioner of deeds in the city of New York,, that the same may be recorded according to law. And it is further ordered that the complainant do pay the costs of the said infant defendants by their guardian ad litem in this *417cause to be taxed; and that no costs be allowed in this cause to any other party as against another.”
Mr. Charles Graham, for the complainant.
Mr. W. H. Harison, for the guardian ad litem.